Case: 10-50989     Document: 00511522027         Page: 1     Date Filed: 06/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2011
                                     No. 10-50989
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROXI ELIZABETH LOPEZ-GOMES, also known as Roxi Lopez-Gomez, also
known as Roxi Elizabeth Lopes-Gomes,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:10-CR-75-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Roxi Elizabeth Lopez-Gomes (Lopez) appeals the 12-month sentence
imposed by the district court following the revocation of her supervised release.
Lopez argues that the term of imprisonment was outside of the advisory
guidelines range of three to nine months and was unreasonable in light of her
motive for reentry, which was to reunite with her children.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50989    Document: 00511522027      Page: 2    Date Filed: 06/27/2011

                                  No. 10-50989

      This court recently determined that revocation sentences are ordinarily
reviewed under a “plainly unreasonable standard.” United States v. Miller, 634
F.3d 841, 843 (5th Cir. 2011). We review Lopez’s sentence, however, for plain
error because she failed to object to her sentence in the district court. See United
States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).
      Because the 12-month sentence Lopez received on revocation is not greater
than the term authorized by statute, it is “clearly legal.” United States v. Pena,
125 F.3d 285, 288 (5th Cir. 1997). We have consistently upheld revocation
sentences exceeding the guidelines range but not exceeding the statutory
maximum. See, e.g., Whitelaw, 580 F.3d at 265; United States v. Jones, 484 F.3d
783, 791-93 (5th Cir. 2007). Lopez essentially asks this court to substitute her
view of what an appropriate sentence would be based upon her motive for
reentering the United States for that of the district court, which we will not do.
See Gall v. United States, 552 U.S. 38, 51 (2007). Lopez has not shown plain
error. See Puckett v. United States,129 S. Ct. 1423, 1429 (2009).
      AFFIRMED.




                                         2